DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Courtney et al. (US 20160022244 A1, cited on IDS, hereinafter "Courtney").

Regarding claim 1, Courtney teaches an imaging medical device (imaging probes [0006]), comprising: 
an elongate shaft having a distal end region (elongate shaft [0131]; the elongate shaft implicitly has a distal region,  Fig. 5A shows the distal end region where the distal dome 700 is located; [0155]); 
an imaging assembly disposed within the elongate shaft (an imaging assembly housed within said hollow sheath, wherein said imaging assembly is positionable remote from a proximal region of said hollow sheath [0009]; the hollow sheath is implicitly within elongate shaft), the imaging assembly including a drive cable (torque cable 733; fig 5a [0194]), a housing (imaging assembly housing 712 [0193]; Fig. 5a) coupled to the drive cable (connected with the inner conduit 734 as can be seen in fig. 5a; [0194]), and a transducer coupled to the housing (transducer 703 which sits within the imaging assembly housing 712 [0193]; fig. 5A); 
and a bubble-reducing member (objective of the hydrophobic area near the proximal region of the probe is to act as a trapping area for hydrophobic air bubbles [0200]; The hydrophobic surfaces of sheath region one 748, inner conduit region one 754, sheath region two 761 [0212]; fig. 7) disposed adjacent to the drive cable (The flushing fluid then effluxes in a distal to proximal direction, around the inner conduit 734 and torque cable 733 [0194]; the drive/torque cable and bubble reducing member/inner conduit are implicitly adjacent, which can be seen in fig. 5a). 

	Regarding claim 2, Courtney teaches the imaging medical device, wherein the imaging assembly is rotatable within the elongate shaft (functional device housed within said hollow sheath, wherein said functional device is rotatable [0027]). 

	Regarding claim 3, Courtney teaches the imaging medical device, wherein the imaging assembly is translatable within the elongate shaft (the imaging transducer may be longitudinally translated relative to the sheath [0215]). 

	Regarding claim 4, Courtney teaches the imaging medical device, wherein the bubble-reducing member is coupled to the drive cable (The flushing fluid then effluxes in a distal to proximal direction, around the inner conduit 734 and torque cable 733 [0194]; inner conduit 734/bubble reducing member  and torque cable 733/drive cable are implicitly coupled together as can be seen in figs. 5a and 5b). 
	
	Regarding claim 5, Courtney teaches the imaging medical device wherein the bubble-reducing member (objective of the hydrophobic area near the proximal region of the probe is to act as a trapping area for hydrophobic air bubbles [0200]; The hydrophobic surfaces of sheath region one 748, inner conduit region one 754, sheath region two 761 [0212]; fig. 7) extends between the drive cable (The flushing fluid then effluxes in a distal to proximal direction, around the inner conduit 734 and torque cable 733 [0194]) and an inner surface of the elongate shaft (the inner conduit 734/bubble reducing member is inside of the hollow elongate shaft, and the inner conduit is implicitly attached to an inner surface of the elongate shaft, as can be seen in fig. 5a). 

	Regarding claim 9, Courtney teaches the imaging medical device, wherein the bubble-reducing
member includes a region with a surface treatment (hydrophobic internal surfaces [0006], [0037], [0100]-[0104]; hydrophobic internal surfaces [0157]-[0158]). 

	Regarding claim 10, Courtney teaches the imaging medical device of claim 1, wherein the bubble-reducing member includes a coating (hydrophilic coating …hydrophobic coating [0109]). 

	Regarding claim 11, Courtney teaches the imaging medical device,  wherein the transducer includes an ultrasound transducer (ultrasound imaging device [0005]; [0095]-[0096]; [0112]-[0113]). 

	Regarding claim 12, Courtney teaches an imaging medical device (imaging probes [0006]), comprising:
a catheter (catheter [0002]-[0005], [0095]-[0105]) having a proximal end region and a distal end region (catheter implicitly has a distal region,  Fig. 5A shows the distal end region where the distal dome 700 is located; [0155]; proximal region [0009]-[0010]);
an imaging assembly movably disposed within the catheter (an imaging assembly housed within said hollow sheath, wherein said imaging assembly is positionable remote from a proximal region of said hollow sheath [0009]), the imaging assembly including a drive cable (torque cable 733; fig 5a [0194]), a housing (imaging assembly housing 712 [0193]; Fig. 5a) coupled to the drive cable (connected through the inner conduit 734 as can be seen in fig. 5a; [0194]), and an ultrasound transducer (ultrasound imaging device [0005]; [0095]-[0096]; [0112]-[0113])  coupled to the housing (transducer 703 which sits within the imaging assembly housing 712 [0193]; fig. 5A);  
and a bubble-reducing member coupled to the drive cable the bubble-reducing member being configured to allow fluid to flow between the proximal end region to the distal end region (The flushing fluid then effluxes in a distal to proximal direction, around the inner conduit 734 and torque cable 733 [0194]; inner conduit 734/bubble reducing member and torque cable 733/drive cable are implicitly coupled together as can be seen in figs. 5a and 5b) while disrupting the flow of bubbles between the proximal end region and the distal end region (objective of the hydrophobic area near the proximal region of the probe is to act as a trapping area for hydrophobic air bubbles [0200]; The hydrophobic surfaces of sheath region one 748, inner conduit region one 754, sheath region two 761 [0212]; fig. 7; a distal to proximal direction [0194]).

	Regarding claim 13, Courtney teaches the imaging medical device, wherein the imaging assembly is rotatable within the catheter (functional device housed within said hollow sheath, wherein said functional device is rotatable [0027]).

Regarding claim 14, Courtney teaches the imaging medical device, wherein the imaging assembly is axially translatable within the catheter (the imaging transducer may be longitudinally translated relative to the sheath [0215]).

Regarding claim 15, Courtney teaches the imaging medical device, wherein the bubble-reducing member (objective of the hydrophobic area near the proximal region of the probe is to act as a trapping area for hydrophobic air bubbles [0200]; The hydrophobic surfaces of sheath region one 748, inner conduit region one 754, sheath region two 761 [0212]; fig. 7) extends between the drive cable (The flushing fluid then effluxes in a distal to proximal direction, around the inner conduit 734 and torque cable 733 [0194]) and an inner surface of the catheter (the inner conduit 734/bubble reducing member is inside of the hollow elongate shaft, and is implicitly a part of an inner surface of the catheter as can be seen in fig. 5a).

	Regarding claim 19, Courtney teaches the imaging medical device, wherein the bubble-reducing
member includes a hydrophobic region (hydrophobic internal surfaces [0006], [0037], [0100]-[0104]; hydrophobic internal surfaces [0157]-[0158]).

	Regarding claim 20, Courtney teaches a imaging medical device (imaging probes [0006]), comprising:
a catheter (catheter [0002]-[0005], [0095]-[0105])  having a proximal end region and a distal end region (catheter implicitly has a distal region,  Fig. 5A shows the distal end region where the distal dome 700 is located; [0155]; proximal region [0009]-[0010]);;
an imaging assembly disposed within the catheter(an imaging assembly housed within said hollow sheath [0009]), the imaging assembly being rotatable (functional device housed within said hollow sheath, wherein said functional device is rotatable [0027]) and translatable relative to the catheter (the imaging transducer may be longitudinally translated relative to the sheath [0215]) and including a drive cable (torque cable 733; fig 5a [0194]), a housing (imaging assembly housing 712 [0193]; Fig. 5a) coupled to the drive cable (connected via the inner conduit 734 as can be seen in fig. 5a; [0194]), and an ultrasound transducer (ultrasound imaging device [0005]; [0095]-[0096]; [0112]-[0113]) coupled to the housing (transducer 703 which sits within the imaging assembly housing 712 [0193]; fig. 5A);
and a bubble-reducing member coupled to the drive cable, the bubble-reducing member being configured to allow fluid to flow between the proximal end region to the distal end region (The flushing fluid then effluxes in a distal to proximal direction, around the inner conduit 734 and torque cable 733 [0194]; inner conduit 734/bubble reducing member  and torque cable 733/drive cable are implicitly coupled together as can be seen in figs. 5a and 5b)  while reducing the flow of bubbles between the proximal end region and the distal end region (objective of the hydrophobic area near the proximal region of the probe is to act as a trapping area for hydrophobic air bubbles [0200]; The hydrophobic surfaces of sheath region one 748, inner conduit region one 754, sheath region two 761 [0212]; fig. 7; a distal to proximal direction [0194]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney as applied to claims 1 and 12 above, and further in view of Lee et al. (US 20070167825 A1, hereinafter "Lee").

Regarding claim 6, Courtney does not teach the imaging medical device, wherein the bubble-reducing member includes a barrier disk with a plurality of openings formed therein. 
Lee discloses “Apparatus For Catheter Tips, Including Mechanically Scanning Ultrasound Probe Catheter Tip” (title). Lee teaches the imaging medical device, wherein the bubble-reducing member (eliminate air bubbles that may interfere with ultrasonic imaging [0051]) includes a barrier disk with a plurality of openings formed therein (Distal aperture 58 is depicted as a screen mesh with a plurality of openings, and may alternatively comprise one or a smaller number of more discrete openings [0058]; additional fluid can be added from the syringe 89 at proximal end 94 to purge such bubble [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Courtney to include a barrier disk with a plurality of openings formed therein, as taught by Lee, in order to eliminate bubbles that may interfere with the image quality. 

Regarding claim 16, Courtney does not teach the imaging medical device, wherein the bubble-reducing member includes a barrier disk with a plurality of openings formed therein. 
Lee discloses “Apparatus For Catheter Tips, Including Mechanically Scanning Ultrasound Probe Catheter Tip” (title). Lee teaches the imaging medical device, wherein the bubble-reducing member (eliminate air bubbles that may interfere with ultrasonic imaging [0051]) includes a barrier disk with a plurality of openings formed therein (Distal aperture 58 is depicted as a screen mesh with a plurality of openings, and may alternatively comprise one or a smaller number of more discrete openings [0058]; additional fluid can be added from the syringe 89 at proximal end 94 to purge such bubble [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Courtney to include a barrier disk with a plurality of openings formed therein, as taught by Lee, in order to eliminate bubbles that may interfere with the image quality. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney as applied to claims 1 and 12 above, and further in view of Lee et al. (US 20070167825 A1, hereinafter "Lee") and Zelenka et al.  (US 20150313453 A1, cited on IDS, hereinafter “Zelenka”)

Regarding claim 7, Lee does not teach the imaging medical device, wherein the bubble-reducing member includes a tapered mesh. 
Lee discloses “Apparatus For Catheter Tips, Including Mechanically Scanning Ultrasound Probe Catheter Tip” (title). Lee teaches the imaging medical device, wherein the bubble-reducing member (eliminate air bubbles that may interfere with ultrasonic imaging [0051]) includes a mesh (Distal aperture 58 is depicted as a screen mesh with a plurality of openings, and may alternatively comprise one or a smaller number of more discrete openings [0058]; additional fluid can be added from the syringe 89 at proximal end 94 to purge such bubble [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Courtney, to include a mesh, as taught by Lee, in order to eliminate bubbles that may interfere with the image quality. 
Zelenka discloses “IMAGING PROBE HOUSING WITH FLUID FLUSHING” (title). Zelenka teaches wherein the bubble-reducing member includes a tapered cutout surface (To assure that air bubble formation in the vicinity of the transducer 22 is prevented… Fluid flow within the sheath from proximal to the transducer 22 to distal of the transducer 22 is conducted down the tapered cutout surface 26 [0017]). 
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Courtney and Lee, to combine the mesh with a  tapered surface, as taught by Zelenka, in order to prevent air bubble formation in the vicinity of the transducer, as suggested by Zelenka [0017].

Regarding claim 17, Lee does not teach The imaging medical device, wherein the bubble-reducing member includes a tapered mesh. 
Lee discloses “Apparatus For Catheter Tips, Including Mechanically Scanning Ultrasound Probe Catheter Tip” (title). Lee teaches the imaging medical device, wherein the bubble-reducing member (eliminate air bubbles that may interfere with ultrasonic imaging [0051]) includes a mesh (Distal aperture 58 is depicted as a screen mesh with a plurality of openings, and may alternatively comprise one or a smaller number of more discrete openings [0058]; additional fluid can be added from the syringe 89 at proximal end 94 to purge such bubble [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Courtney, to include a mesh, as taught by Lee, in order to eliminate bubbles that may interfere with the image quality. 
Zelenka discloses “IMAGING PROBE HOUSING WITH FLUID FLUSHING” (title). Zelenka teaches wherein the bubble-reducing member includes a tapered cutout surface (To assure that air bubble formation in the vicinity of the transducer 22 is prevented… Fluid flow within the sheath from proximal to the transducer 22 to distal of the transducer 22 is conducted down the tapered cutout surface 26 [0017]). 
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Courtney and Lee, to combine the mesh with a  tapered surface, as taught by Zelenka, in order to prevent air bubble formation in the vicinity of the transducer, as suggested by Zelenka [0017].

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney as applied to claims 1 and 12 above, and further in view of White et al. (US 20010016687 A1, hereinafter "White").

Regarding claim 8, Courtney does not teach the imaging medical device, wherein the bubble-reducing member includes a plurality of axially-extending fingers. 
White is in applicant’s field of endeavor of A61B/12 discloses “Ultrasound Imaging Guidewire With Static Central Core And Tip” (title). Lee teaches the imaging medical device, wherein the bubble-reducing member includes a plurality of axially-extending fingers (a fluid such as blood or saline must be filled between the sheath 28 and the imaging guidewire body 12 to prevent air bubbles...One such method is to have apertures along the perimeter of the sheath 28 that permit fluid to enter the sheath 28 [0038];  sheath 28 surrounds the imaging body 12 in the axial direction as can be seen in fig. 5; apertures along the body of the sheath implicitly allows for passages in which fluid can pass, and the areas between apertures are implicitly “fingers” which inhibit fluid from entering). 
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Courtney, to include a plurality of axially-extending fingers, as taught by White, in order to prevent degrading the image quality, as suggested by White (It is desirable to eliminate air bubbles, because an air bubble will degrade the image quality [0038]). 

Regarding claim 18, Courtney does not teach the imaging medical device, wherein the bubble-reducing member includes a plurality of axially-extending fingers. 
White is in applicant’s field of endeavor of A61B/12 discloses “Ultrasound Imaging Guidewire With Static Central Core And Tip” (title). Lee teaches the imaging medical device, wherein the bubble-reducing member includes a plurality of axially-extending fingers (a fluid such as blood or saline must be filled between the sheath 28 and the imaging guidewire body 12 to prevent air bubbles...One such method is to have apertures along the perimeter of the sheath 28 that permit fluid to enter the sheath 28 [0038];  sheath 28 surrounds the imaging body 12 in the axial direction as can be seen in fig. 5; apertures along the body of the sheath implicitly allows for passages in which fluid can pass, and the areas between apertures are implicitly “fingers” which inhibit fluid from entering). 
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Courtney, to include a plurality of axially-extending fingers, as taught by White, in order to prevent degrading the image quality, as suggested by White (It is desirable to eliminate air bubbles, because an air bubble will degrade the image quality [0038]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793